Citation Nr: 1606920	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-26 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for cold injury residuals and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for a recurrent lumbar spine disorder to include degenerative joint disease and degenerative disc disease.  

3.  Entitlement to service connection for a heart disorder to include non-ischemic cardiomyopathy and congestive heart failure (CHF).  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  

6.  Entitlement to service connection for recurrent facial injury residuals to include scar residuals.  

7.  Entitlement to service connection for a cervical spine disorder.  

8.  Entitlement to service connection for a bilateral shoulder disorder.  

9.  Entitlement to service connection for a bilateral hip disorder.  

10.  Entitlement to a bilateral lower extremity neurological disorder to include leg pain, sciatica, and peripheral neuropathy.  

11.  Entitlement to service connection for a headache disorder.  

12.  Entitlement to service connection for a sleep disorder to include obstructive sleep apnea.  

13.  Entitlement to an effective date prior to May 31, 2013, for the award of service connection for pseudofolliculitis barbae (PFB).  

14.  Entitlement to an initial compensable disability evaluation for the Veteran's PFB.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 1976 to April 1983.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Atlanta, Georgia, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for cold injury residuals and denied service connection for CHF.  In December 2011, the Veteran submitted a notice of disagreement (NOD).  In August 2013, the RO issued a statement of the case (SOC).  In August 2013, the Veteran submitted an Appeal to the Board (VA Form 9).  

In September 2014, the RO granted service connection for PFB; assigned a noncompensable evaluation for that disability; effectuated the award as of May 31, 2013; and denied service connection for both hypertension and PTSD.  In January 2015, the RO, in pertinent part, denied service connection for both lumbar spine degenerative joint disease and degenerative disc disease and facial injury scar residuals.  In March 2015, the Veteran submitted a NOD with the denial of service connection for lumbar spine degenerative joint disease and degenerative disc disease, hypertension, PTSD, and facial injury scar residuals; the effective date for the award of service connection for PFB; and the initial evaluation assigned for his PFB.  

In July 2015, the RO denied service connection for a neck disorder, bilateral shoulder pain, bilateral hip pain, bilateral leg pain, headaches, sleep apnea, and bilateral lower extremity peripheral neuropathy.  In August 2015, the Veteran submitted a NOD with the July 2015 rating decision.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for cold injury residuals, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In light of deciding the hypertension and heart issues, the Board has considered the application of the holding of the United States Court of Appeals for Veterans Claims (Court) in Percy v. Shinseki, 23 Vet. App 37 (2009) as it relates to the instant decision.  In Percy, the Court noted that, although Congress used "permissive language" in the statute for filing a substantive appeal (38 U.S.C.A. § 7105(d) (3)), the language used by Congress in enacting the statute for filing a NOD was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a NOD had not been filed, but not where a substantive appeal had not been filed.  Id. at 44, citing Act of Sept. 19, 1962, Pub. L. No. 87-666, 76 Stat. 553 (enacting both NOD and Substantive Appeal requirements).  

Indeed, the Court noted that "[t]he permissive language of section 7105(d)(3) stands in stark contrast to the statutory language mandating that claimants file a timely NOD: 'notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination' and '[i]f no notice of disagreement is filed... within the prescribed period, the action or determination shall become final.'" See also Manlincon v. West, 12 Vet. App. 238, 240 (1999) (indicated that a NOD is a jurisdiction-conferring document that required remand rather than referral); Roy v. Brown, 5 Vet. App. 554, 555   (1993) ("appellate review of an RO decision is initiated by an NOD"); Marsh v. West, 11 Vet. App. 468, 470   (1998) ("an untimely NOD deprives [BVA] of jurisdiction"). 

In Percy, the appellant had filed a timely NOD but failed to file a substantive appeal as to all of the issues on appeal.  Percy, 23 Vet. App. at 38. As the Court found the filing of a substantive appeal was permissive, the filing of the mandatory NOD in Percy allowed the Board to assume jurisdiction of the issues not included in the original substantive appeal. Id. at 46-47.  Given the rationale underlying Percy, the explicit waiver of new evidence by the Veteran's representative, the desire to provide timely appellate review, and a lack of any prejudice to the Veteran in this matter, the Board will proceed with deciding the hypertension and heart claims.  

The issues of service connection for recurrent cold injury residuals, a lumbar spine disorder, an acquired psychiatric disorder, recurrent facial injury residuals, a cervical spine disorder, a bilateral shoulder disorder, a bilateral hip disorder, a bilateral lower extremity neurological disorder, a headache disorder, and a sleep disorder; an earlier effective date for the award of service connection for PFB; and an initial compensable evaluation for the Veteran's PFB are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  In August 2006, VA denied service connection for cold injury residuals.  The Veteran was informed in writing of the adverse determination and his appellate rights in August 2006.  The Veteran did not subsequently submit a NOD with the decision.  

2.  The August 2006 rating decision denying service connection for cold injury residuals is final.  

3.  The additional documentation submitted since the August 2006 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

4.  The Veteran's hypertension had its onset in service.  

5.  The Veteran's cardiomyopathy and congestive heart failure was caused by his now service-connected hypertension.  


CONCLUSIONS OF LAW

1.  The August 2006 rating decision denying service connection for cold injury residuals is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for cold injury residuals has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2015).  

3.  The criteria are met for service connection for hypertension.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria are met for service connection for cardiomyopathy and congestive heart failure are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reopens and remands the Veteran's claim of entitlement to service connection for recurrent cold injury residuals.  As such, no discussion of VA's duties to notify and to assist is necessary as to that issue.  

II.  Application to Reopen Service Connection for Recurrent Cold Injury Residuals

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2015).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In August 2006, VA denied service connection for cold injury residuals "[b]ecause it was not established by the objective medical evidence that you currently have a chronically disabling impairment (associated with a cold weather injury) that was either incurred in or aggravated by your military service or that manifest to a compensable degree within the one year presumptive period."  The Veteran was informed in writing of the adverse decision and his appellate rights in August 2006.  He did not submit a NOD with the adverse decision.  

The evidence upon which the August 2006 rating decision denying service connection was formulated may be briefly summarized.  The Veteran's February 2006 informal claim for service connection advances that service connection for "my extreme cold weather injury" was warranted.  The Veteran's service treatment records and the other documentation then of record do not refer to either an in-service cold injury or recurrent residuals of such an injury.  

New and material evidence pertaining to the issue of service connection for a chancroid was not received by VA or constructively in its possession within one year of written notice to the Veteran of the August 2006 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the August 2006 rating decision includes VA examination and clinical documentation; private clinical documentation; and written statements from the Veteran and the Veteran's family members and other associates.  In his April 2011 application to reopen his claim of entitlement to service connection, the Veteran advanced that: he was seeking service connection for "Cold Weather Injury- Back;" "[t]his happened in Korea in 1979 at the DMZ;" and "I am being treated at the Augusta VAMC."  In his November 2014 informal claim for service connection, the Veteran conveyed that: "I spent 7 years of Active Duty in Fields units;" "I slept on the ground in cold weather that generated degenerate joint disease at age 59;" "[b]ecause of my age I believe that my back should not be in this present condition;" and "[m]y doctor has stated that sleeping on the cold ground has caused this condition."  A March 2013 VA lumbar spine magnetic resonance imaging (MRI) evaluation revealed findings consistent with lumbar spine degenerative disc disease and degenerative joint disease.  The Veteran's written statements and the March 2013 VA MRI evaluation are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for cold injury residuals is reopened.  

The weight of the evidence supports a finding of direct service connection for hypertension, as well as cardiomyopathy and congestive heart failure secondary to or caused by the untreated hypertension.  After review of the claims file and interviewing the Veteran in October 2015, H.S., M.D. stated it was as/more likely than not that the hypertension began in service and continues uninterrupted to the present.  He also stated the congestive heart failure is as/more likely than not caused by the hypertension.  Dr. S further stated that the Veteran's hypertension aided in the development of and permanently aggravates his heart condition.  In addition, a March 2014 VA examiner noted, "the medical record notes that the claimant had elevated blood pressure while serving in the military in 1983 on his separation, he was never treated.  It is medically reasonable to assume that the current hypertension diagnosis is related to his in service blood pressure elevation since hypertension is a chronic medical condition. If left untreated will progress as this is the case here."  

Accordingly, service connection is warranted for the Veteran's hypertension and heart disorders.  






ORDER

The Veteran's application to reopen his claim of entitlement to service connection for cold injury residuals is granted.  

Service connection for hypertension is granted.

Service connection for cardiomyopathy and congestive heart failure is granted.  


REMAND

Recurrent Cold Injury Residuals

In light of its reopening above, the Veteran's claim for service connection for recurrent cold injury residuals is to be adjudicated on the merits following a de novo review of the entire record.  

The Veteran asserts that service connection for recurrent cold injury residuals is warranted as his diagnosed lumbar spine degenerative joint disease is a manifestation of the claimed disorder.  As will be discussed below in greater detail, the Board observes that the RO denied service connection for service connection for lumbar degenerative joint disease and degenerative disc disease during the pendency of the instant appeal and the Veteran has submitted a timely NOD with that decision.  No SOC has been issued to date which addresses that issue.  Given the Veteran's contentions, the Board finds that the issue of service connection for recurrent cold injury residuals is inextricably intertwined with the issue of service connection for a recurrent lumbar spine disorder.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Remaining Issues

The Veteran has submitted timely NODs with the issues of service connection for a recurrent lumbar spine disorder, an acquired psychiatric disorder, recurrent facial injury residuals, a cervical spine disorder, a bilateral shoulder disorder, a bilateral hip disorder, a bilateral lower extremity neurological disorder, a headache disorder, and a sleep disorder; an earlier effective date for the award of service connection for PFB; and an initial compensable evaluation for the Veteran's PFB.  The AOJ has not issued a SOC to the Veteran which addresses those issues.  Where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran which addresses the issues of service connection for a recurrent lumbar spine disorder to include degenerative joint disease and degenerative disc disease, an acquired psychiatric disorder to include PTSD, recurrent facial injury residuals to include scar residuals, a cervical spine disorder, a bilateral shoulder disorder, a bilateral hip disorder, a bilateral lower extremity neurological disorder to include leg pain, sciatica, and peripheral neuropathy, a headache disorder, and a sleep disorder to include obstructive sleep apnea; an effective date prior to May 31, 2013, for the award of service connection for PFB; and an initial compensable disability evaluation for the Veteran's PFB.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

2.  Then adjudicate the issue of service connection for recurrent cold injury residuals on a de novo basis.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


